Case 4:18-cr-20491-MFL-SDD ECF No. 52 filed 09/08/20      PageID.393    Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No. 18-cr-20491
                                                   Hon. Matthew F. Leitman
v.

TARENCE MARSHALL,

          Defendant.
________________________________________________________________/

               ORDER DENYING DEFENDANT’S MOTION
              FOR COMPASSIONATE RELEASE (ECF No. 39)

      Defendant Tarence Marshall is a federal prisoner incarcerated at FCI

Morgantown. Marshall has filed a motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A) (“Section 3582(c)(1)(A)”). (See Mot. for Compassionate

Release, ECF No. 39.) For the reasons explained below, Marshall’s motion is

DENIED.

                                         I

      On January 14, 2019, Marshall pleaded guilty to one count of possession of a

firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. §

924(c)(1)(A)(i) and one count of possession of a firearm by a felon in violation of

18 U.S.C. § 922(g)(1). (See Rule 11 Plea Agmt., ECF No. 26.)            Marshall’s

convictions arose out of his armed drug dealing. During a search of Marshall’s home



                                        1
Case 4:18-cr-20491-MFL-SDD ECF No. 52 filed 09/08/20         PageID.394    Page 2 of 9




that led to the charges, law enforcement officers recovered 13.66 grams of

methamphetamine, 4.87 grams of Tramadol, 3.47 grams of a mixture containing

heroin and fentanyl mixture, and 69.97 grams of a mixture containing tramadol and

fentanyl. Officers also recovered a Springfield Armory .40 caliber firearm.

       In connection with Marshall’s convictions, the Court sentenced him to serve

72 months in federal prison – a term below the applicable sentencing guidelines.

(See Judgment, ECF No. 31.) To date, Marshall has served roughly 24 months of

his sentence (with credit for time served in custody prior to his plea).

       Marshall petitioned the Warden of FCI Morgantown for compassionate

release, and at least 30 days have elapsed from his request with no response.

       Marshall filed his motion for compassionate release on June 22, 2020. (See

Mot. for Compassionate Release, ECF No. 39.) In the motion, Marshall highlights

the risk that COVID-19 poses to the nation’s prison population, and he argues that

his serious health conditions – diabetets and obesity – place him at increased risk for

a severe outcome from a COVID-19 infection. (See id.) The Government opposes

Marshall’s motion. (See Resp., ECF No. 40.)

       The Court held on-the-record video hearings on Marshall’s motion on July 29,

2020, August 13, 2020, and August 27, 2020. Marshall’s attorney also filed a

supplemental brief in support of the motion for compassionate release. (See ECF No.

51.)



                                          2
Case 4:18-cr-20491-MFL-SDD ECF No. 52 filed 09/08/20        PageID.395      Page 3 of 9




                                         II

      Section 3582(c)(1)(A) describes when a court may grant a prisoner

compassionate release:

            [T]he court . . . may reduce the term of imprisonment (and
            may impose a term of probation or supervised release with
            or without conditions that does not exceed the unserved
            portion of the original term of imprisonment), after
            considering the factors set forth in section 3553(a) to the
            extent that they are applicable, if it finds that
            . . . extraordinary and compelling reasons warrant such a
            reduction . . . and that such a reduction is consistent with
            applicable policy statements issued by the Sentencing
            Commission.

18 U.S.C. § 3582(c)(1)(A).

      The “applicable policy statements” from the Serntencing Commission

mentioned in Section 3582(c)(1)(A) are found in U.S.S.G. § 1B1.13. The comment

to that section identifies the reasons for release that may rise to the level of

“extraordinary and compelling”:

            Extraordinary and Compelling Reasons.— Provided the
            defendant meets the requirements of subdivision (2),
            extraordinary and compelling reasons exist under any of
            the circumstances set forth below:

                  (A)        Medical Condition of the Defendant.—

                         (i)      The defendant is suffering from a
                                  terminal illness (i.e., a serious and
                                  advanced illness with an end of life
                                  trajectory). A specific prognosis of
                                  life expectancy (i.e., a probability of
                                  death within a specific time period) is

                                         3
Case 4:18-cr-20491-MFL-SDD ECF No. 52 filed 09/08/20      PageID.396      Page 4 of 9




                               not required. Examples include
                               metastatic   solid-tumor      cancer,
                               amyotrophic lateral sclerosis (ALS),
                               end-stage organ disease, and
                               advanced dementia.

                       (ii)    The defendant is—

                              (I)      suffering from a serious
                                       physical     or  medical
                                       condition,

                              (II)     suffering from a serious
                                       functional   or cognitive
                                       impairment, or

                              (III)    experiencing deteriorating
                                       physical or mental health
                                       because of the aging process,

                              that substantially diminishes the ability
                              of the defendant to provide self-care
                              within the environment of a
                              correctional facility and from which he
                              or she is not expected to recover.

                 (B)     Age of the Defendant.—The defendant (i) is
                         at least 65 years old; (ii) is experiencing a
                         serious deterioration in physical or mental
                         health because of the aging process; and
                         (iii) has served at least 10 years or 75
                         percent of his or her term of imprisonment,
                         whichever is less.

                 (C)     Family Circumstances.

                       (i)     The death or incapacitation of the
                               caregiver of the defendant’s minor
                               child or minor children.



                                       4
Case 4:18-cr-20491-MFL-SDD ECF No. 52 filed 09/08/20      PageID.397       Page 5 of 9




                         (ii)   The incapacitation of the defendant’s
                                spouse or registered partner when the
                                defendant would be the only available
                                caregiver for the spouse or registered
                                partner.

                  (D)     Other Reasons.—As determined by the
                          Director of the Bureau of Prisons, there
                          exists in the defendant’s case an
                          extraordinary and compelling reason other
                          than, or in combination with, the reasons
                          described in subdivisions (A) through (C).

      One district court has offered the following helpful explanation concerning

how to apply Section 3582(c)(1)(A) in conjunction with the Sentencing

Commission’s guidance:

          [P]ursuant to the statutory directive in 18 U.S.C.
          § 3582(c)(1)(A) and in conjunction with the Sentencing
          Commission guidance provided in U.S.S.G. § 1B1.13, the
          Court must consider three issues in evaluating [a federal
          prisoner’s] Compassionate Release application: (i) whether
          extraordinary and compelling reasons warrant a sentence
          reduction consistent with the Sentencing Commission’s
          policy statement, (ii) whether [the prisoner] is “a danger to
          the safety of any other person or to the community,” and (iii)
          whether the section 3553(a) factors “to the extent they are
          applicable,” weigh in favor of a sentence reduction. United
          States v. Bellamy, 2019 WL 3340699, at *2 (D. Minn. July
          25, 2019); [United States v.] York, 2019 3241166, at *5 [E.D.
          Tenn. July 18, 2019]; United States v. Beck, 2019 WL
          2716505, at *7 (D.N.C. June 28, 2019); United States v.
          Johns, 2019 WL 2646663, at *3-4 (D. Ariz. June 27,
          2019); [United States v.] McGraw, 2019 WL 2059488, at *3
          [S.D. Ind. May 9, 2019].

United States v. Wong Chi Fai, 2019 WL 3428504, at *2 (E.D.N.Y. July 30, 2019).



                                        5
Case 4:18-cr-20491-MFL-SDD ECF No. 52 filed 09/08/20        PageID.398    Page 6 of 9




                                         III

      The Government concedes that Marshall’s health conditions constitute

extraordinary and compelling reasons under Section 3582(c)(1)(A).            But the

Government argues that the Court should not release Marshall because doing so

would be inconsistent with the relevant factors under 18 U.S.C. § 3553(a). The

Court agrees.

      First, the nature and circumstances of Marshall’s offense weigh heavily

against release. See 18 U.S.C. § 3553(a)(1). Marshall was selling drug mixtures

containing fentanyl, an extremely dangerous controlled substance that is 50 to 100

times more potent than morphine. See https://www.cdc.gov/drugoverdose/opioids/

fentanyl.html. Indeed, “[t]he distribution of fentanyl, one of the most deadly illegal

drugs on the black market, poses an incredible threat to community members.”

United States v. Simms, 2019 WL 7049930, at *6 (N.D. Ohio Dec. 23, 2019). And

it appears that the amount of fentanyl Marshall was attempting to sell could have

seriously harmed, if not killed, many people. The lethal dose of fentanyl is generally

regarded to be approximately 2 milligrams, see United States v. Garcia, 2020 WL

4937131, at *3 (S.D. Ohio, August 24, 2020), and, as noted above, Marshall

possessed more than 70 grams of substances containing fentanyl.        The nature of

Marshall’s offense thus weighs significantly against release.




                                          6
Case 4:18-cr-20491-MFL-SDD ECF No. 52 filed 09/08/20       PageID.399    Page 7 of 9




      Second, Marshall’s personal history and characteristics do not weigh in favor

of release. See 18 U.S.C. § 3553(a)(1). Marshall’s background includes prior similar

conduct. He was previously convicted in state court for selling cocaine, and a

weapon was uncovered during the search that led to those charges. And while

Marshall had a very difficult childhood, the Court accounted for that aspect of his

background (and other mitigating features of his background) when it imposed a

below-guidelines sentence. While Marshall’s health issues do weigh in favor of

release, nothing else in his background or characteristics persuades the Court that

release is appropriate now.

      Next, the goal of imposing sufficient punishment would not be satisfied by

releasing Marshall now. See 18 U.S.C. § 3553(a)(2)(A). Marshall has served only

24 months of his 72 month sentence – roughly 33%. Two years in custody is not

sufficient punishment for the serious offense of selling fentanyl-laced drugs while

armed (after having committed a similar crime years earlier). And while the Court

could impose a term of home confinement as a condition of supervised release if it

granted Marshall’s motion, adding such confinement would still not result in

sufficient punishment for Marshall’s serious crime.

      In addition, releasing Marshall would not be consistent with the goal of

deterrence. See 18 U.S.C. § 3553(a)(2)(B). Marshall committed his current offenses

after he had already served nearly eight years in custody for his prior state drug



                                         7
Case 4:18-cr-20491-MFL-SDD ECF No. 52 filed 09/08/20        PageID.400    Page 8 of 9




conviction, and since that sentence did not deter him, more than 24 months in

custody here is necessary to achieve specific deterrence. Likewise, given the

increasing rates of fentanyl sales and overdoses, more than 24 months in custody is

necessary to achieve general deterrence.

      Next, releasing Marshall to home confinement could potentially subject the

public to a serious risk of harm. See 18 U.S.C. § 3553(a)(2)(C). As noted above,

Marshall was not deterred by his prior lengthy sentence, and the Court cannot be

confident that Marshall will not return to armed drug dealing if it released him now.

      Finally, the goal of delivering medical care to Marshall in the most effective

manner does seem to be best served by granting Marshall compassionate release.

See 18 U.S.C. § 3553(a)(2)(D). It appears that given the measures the Bureau of

Prisons has had to take to combat COVID-19 – such as changing the meals served

to inmates – Marshall is not being served food that would best help him control his

diabetes. Also, Marshall indicates that the Bureau of Prisons is not testing his blood

sugar levels on a frequent enough basis. Presumably, Marshall’s diabetes could be

better controlled and treated by his personal physicians in his hometown. But while

this factor weighs in favor of release, it does not outweigh the other factors –

discussed at length above – that weigh against release.

      For all of these reasons, the Court concludes that releasing Marshall at this

point in his sentence would be inconsistent with the goals of sentencing under 18



                                           8
Case 4:18-cr-20491-MFL-SDD ECF No. 52 filed 09/08/20       PageID.401    Page 9 of 9




U.S.C. § 3553(a). See United States v. Smith, 2020 WL 4791226 (E.D. Mich., Aug.

18, 2020) (concluding that compassionate release for a defendant convicted of

selling fentanyl-laced drugs would not be consistent with Section 3553(a) factors).

                                        IV

      Accordingly, for the reasons explained above, IT IS HEREBY ORDERED

that Marshall’s Motion for Compassionate Release (ECF No. 39) is DENIED.

However, Marshall may renew the motion if there is a material adverse change in

the COVID-19 situation at FCI Morgantown (which may implicate the application

of the Section 3553(a) factors) and/or after he has served a meaningful amount of

additional time on his sentence.

       IT IS SO ORDERED.
                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE


Dated: September 8, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 8, 2020, by electronic means and/or
ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9761




                                         9
